DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on April 18, 2022, have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 9, 11-12, and 16 have been amended and claims 3-4, 7-8, 10, 13-15, and 17-20 have been cancelled. Accordingly, Claims 1-2, 5-6, 9, 11-12, and 16 are now pending in the application.
Applicant’s amendments filed on May 25, 2022, have made the Examiner’s objections to the drawing, abstract and claim Claims 8-11  moot.  Therefore, the Examiner’s objections set forth in the Non-Final Rejection mailed 1/18/2022 have been withdrawn.  
Response to Arguments 
Response to Declaration under 37 CFR 1.132 by Nabih Barakat
Applicant has filed an affidavit or declaration attributing commercial success to a product or process and makes a claim to satisfying a long-felt need which was recognized, persistent, and not solved by others.
In response to Declarant’s argument that the invention has met a long felt need, Applicant is reminded that establishing a long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art.  Second, the long-felt need must not have been satisfied by another before the invention by applicant.  Third, the invention must in fact satisfy the long-felt need.  (See MPEP 716.04)
Applicant has not shown dubious extent to establishing a long felt need, wherein there is an art recognized problem existing in the art for a long period of time without solution.  
Applicant has filed an affidavit or declaration attributing commercial success to a product or process.
In response to Declarant’s assertation that secondary consideration should be given to the commercial success of the product Applicant is respectfully reminded that an applicant who is asserting commercial success to support its contention of nonobviousness bears the burden of proof of establishing a nexus between the claimed invention and evidence of commercial success.  
However, Applicant’s affidavit or declaration does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention.  (See MPEP 716.03)
It appears that the commercial success of the invention may be attributed to the marketing of the invention on the Joe Rogan radio show, not necessarily the limitations of the claimed invention.
Therefore, applicant’s declaration, taken together with the entire record does not support patentability, based by a ponderance of evidence.   
Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive. 
On page 11 of the Applicant’s Remarks, the Applicant argues that LaShoto does not disclose that an outer garment was made up of at least one-half inch of firm padding having a Shore 00 hardness of between 45 and 60.
The previously presented claims did not include the outer garment comprising a mesh of interconnected pads having at least one-half inch of firm padding having a Shore 00 hardness of between 45 and 60.  Thus, Applicant’s arguments are not commensurate with the rejected claims.  A new rejection is provided below based on Applicant’s newly amended claims.
On page 12 of the Applicant’s Remarks, the Applicant argues that the calf pad portion the Examiner relies upon for the calf pad extending up to protect all the way to the knee was the "outer garment" of LaShoto, the applied reading of LaShoto is incompatible with the applied reading of Washick, as to the attachment means/fastening surface of the amended claims. The outer garment of LaShoto is already attached to the leg when it is pierce through by the leg of a wearer while donning the garment, and providing an attachment means to attach the outer garment would be superfluous,  and the Applicant respectfully submits that the claims as amended obviate the Examiner's rejections of claims 1 and 12 from the Office Action.
Examiner respectfully disagrees that the outer garment is incompatible with the applied fastening means of Washick, as a skilled artisan would readily recognize that pads of LaShoto could be attached to a user’s body using the attachment mechanism of Washick in order to provide increased protection, as discussed in the non-final rejection.  Moreover, applicant has modified the claims to introduce newly claimed features that were not previously presented; therefore, a new grounds of rejection is provided below based on Applicant’s newly amended claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-6, 9, 11-12, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 5,297,294 to WASHICK (herein after "Washick") in view of U.S. Patent No. 7,069,670 B1 to GERKE (herein after "Gerke"), and further in view of U.S. Patent Application Publication No. 2008/0120756 A1 to SHEPHERD (herein after "Shepherd"), and further in view of U.S. Patent No. 4,484,360 to LEIGHTON et al. (herein after "Leighton").
As to Claim 1, Washick discloses a training gear set for combat sports comprising: a shin guard (10a)(See Col.1, Lines 9 – 14, “The field of invention relates to shin guard structure, and more particularly pertains to a new and improved shin guard wherein the same is arranged to afford protection to an individual's shin and knee portions in a sporting event ”); at least one first attachment means: (i) for attaching the calf pad (29) to the shin guard (10a)(See Figure 7, Col. 3 Lines 51 - 68 of Washick, teaching one first attachment means (hook and loop fasteners 32 & 33 and 34 & 35), (ii) disposed along an inner portion of a lateral edge of the calf pad (See Figure 7, Col. 3 Lines 51 - 68 of Washick, “…respective first and second hook and loop fastener webs 32 and 33 mounted to the cover shield first and second sides cooperative with web first and second side hook and loop fastener strips 34 and 35 mounted to the web first and second sides 12 and 13”), and (iii) attached to at least one portion of the calf pad (29) (See Figure 7, Col. 3 Lines 51 - 68 of Washick); at least one second attachment means: (i) for attaching the calf pad to the shin guard (See Figure 7, Col. 3 Lines 43 - 50 of Washick, teaching a first and second strap as a second attachment means (22 & 23); (ii) having a smooth fastening surface (See Figure 7 of Washick, Washick teaches wherein calf pad and shin guards comprise a smooth fastening surface (hook and loop 32 & 33), wherein the fastening surface does not present hard, cutting, scratching or otherwise harming or uncomfortable finishing.  The disclosure defines a smooth fastening surface as being used when the use of a hook and loop mechanism is used (para. 43)); (iii) attached to at least one portion of the shin guard (See Figure 7 of Washick), and (iv) covered by the calf pad when the calf pad is attached to the shin guard (See Figure 7 of Washick); wherein the calf pad (29) is detachably attached to the shin guard via the at least one first attachment means and the at least one second attachment means (See Figure 7 of Washick);
wherein the at least one first attachment means are disposed along an inner portion of a lateral edge of the calf pad (See Figure 7 of Washick).

    PNG
    media_image1.png
    1020
    766
    media_image1.png
    Greyscale


Although Washick teaches a calf pad, Washick is silent to the calf pad (29), comprising a mesh of interconnected pads, and wherein a top edge of the calf pad is higher than a top edge of the shin guard when the calf pad is attached to the shin guard.
Gerke teaches protective leg sleeve and discloses a calf pad comprising a mesh of interconnected pads (See Figures 1 – 5 and Col. 2, Lines 26 - 28 of Gerke, teaching a calf pad comprising a mesh of interconnected pads that are held together (such as by a pliant sheathing layer (flexible belt having four vertical panels 22,and a vertical front panel 24 of Gerke) and wherein a top edge of the calf pad is higher than a top edge of the shin guard when the calf pad is attached to the shin guard (See Figures 1-3 of Gerke, teaching the calf pad (22) comprising a flexible belt having four vertical panels which can be configured by way of pliability to be higher than a top edge of the shin guard (12) when the calf pad is attached to the shin guard).
Washick presents analogous art to the claimed invention as it relates to protective leg coverings having an attached shin guard and calf cover shield; and Gerke is analogous art to the claimed invention in that it provides a length wise panel of padding that can go around the calf of a user having a mesh of interconnected pads.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the padding of Washick, wherein a calf pad comprising a mesh of interconnected pads, and wherein a top edge of the calf pad is higher than a top edge of the shin guard when the calf pad is attached to the shin guard, as taught by Gerke, in order to provide the additional overlap protection and flexibility in the movement of the legs to the wearer of the article. 
This would simply be the combing prior art elements according to known methods to yield predictable results.  See: MPEP 2143.
Washick/Gerke are still silent in teaching the calf pad having an upper portion that is thicker than a lower portion and providing at least one-half inch of firm padding. 
However, Shepherd teaches protective articles for the leg and discloses having an upper portion that is thicker than a lower portion (See Paragraph 0016 & 0038-0040 of Shepherd, teaching wherein the padding material can have varying thickness within the protective article or an upper portion that is thicker than a lower portion) and providing at least one-half inch of firm padding (See Paragraph 0016 & 0038-0040 of Shepherd, teaching wherein the padding material can have varying thickness and density within the protective article).
Shepherd is analogous art to the claimed invention in that it provides a padding at a specific thickness and uniformity.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the padding of Washick/Gerke, wherein a protective article has an upper portion that is thicker than a lower portion, and provides at least one-half inch of firm padding, as taught by Shepherd, in order to provide increased protection to the leg of the user while simultaneously providing flexibility in the movement of the legs to the wearer of the article. 
This would simply be the simple substitution prior art elements according to known methods to yield predictable results. See: MPEP 2143.
 Still Washick/Gerke/Shepherd are silent in teaching the pad having a Shore 00 hardness of between 45 and 60 along a vertical extent of at least 8 inches. 
However, Leighton teaches leg protection and discloses having a Shore 00 hardness of between 45 and 60 along a vertical extent of at least 8 inches (See Col. 1 Lines 60 - 68 & Col. 2, Lines 4 - 49 of Leighton, teaching providing at least one-half inch of firm padding having a Shore 00 hardness of between 45 and 60 along a vertical extent of at least 8 inches).
Leighton is analogous art to the claimed invention in that it provides padding at varying ranges of hardness levels and sizes.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the padding of Washick/Gerke/Shepherd, wherein a protective article has a Shore 00 hardness of between 45 and 60 along a vertical extent of at least 8 inches, as taught by Leighton, in order to provide increased protection to the leg to cover the length of an adult male user while simultaneously providing excellent shock absorption to the wearer of the article. 
This would simply be the simple substitution prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 2, Washick/Gerke/Shepherd/Leighton disclose the training gear set of claim 1, wherein: the calf pad is sized to entirely cover a back side of a gastrocnemius muscle from the knee to the calcaneal tendon with at least a half inch of padding (See Col. 4, Lines 6 - 15  of Washick, “…it is to be realized that the optimum dimensional relationships for the parts of the invention, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art, and all equivalent relationships to those illustrated in the drawings and described in the specification are intended to be encompassed by the present invention.” Then, utilizing the teaching of the modified calf pad of Washick and substituting the padding thickness of Washick with the (half inch thickness padding as taught by Shepherd), affords the calf pad to be sized to entirely cover a back side of a gastrocnemius muscle from the knee to the calcaneal tendon with at least a half inch if padding).
As to Claim 5, Washick/Gerke/Shepherd/Leighton disclose the training gear set of claim 1, further comprising: at least one fastening surface on the calf pad (See Figure 7, teaching at least one fastening surface (30 and 31 on the calf pad (29)); and wherein the at least one fastening surface is disposed along an inner surface of the calf pad (See Annotated Figure 7 of Washick).
As to Claim 6, Washick/Gerke/Shepherd/Leighton disclose the training gear set of claim 1, wherein: the shin guard is attached to a first outer portion of a leg sleeve (See Annotated Figure 7 of Washick, teaching a shin guard attached to a first outer portion of a leg sleeve); and the calf pad is detachably attached to a second outer portion of the leg sleeve (See Annotated Figure 7 of Washick, teaching the calf pad (29) is detachably attached with (hook and loop (32 and 33)) to a second outer portion of the leg sleeve).
As to Claim 9, Washick/Gerke/Shepherd/Leighton disclose the training gear set of claim 1, wherein: the at least one first attachment means are disposed along an inner portion of the lateral edges of the calf pad (See Annotated Figure 7 of Washick, teaching  the at least one first attachment means (32 and 33) are disposed along an inner portion of the lateral edges of the calf pad (29)); and the at least one second attachment means are disposed along an outer portion of a lateral surface of the shin guard (See Annotated Figure 7 of Washick, the at least one second attachment means (22) are disposed along an outer portion of a lateral surface of the shin guard). 
As to Claim 11, Washick/Gerke/Shepherd/Leighton disclose the training gear set of claim 1, wherein: the at least one first attachment means and the at least one second attachment means are strips of hook and loop fastening materials (See Annotated Figure 7 of Washick).
As to Claim 12, Washick discloses a shin and calf guard for use in combat sports, comprising: a shin guard (10a)(See Col.1, Lines 9 – 14, “The field of invention relates to shin guard structure, and more particularly pertains to a new and improved shin guard wherein the same is arranged to afford protection to an individual's shin and knee portions in a sporting event”; a first fastening surface (i) for attaching the calf pad to the shin guard (10a)(See Figure 7, Col. 3 Lines 51 - 68 of Washick, teaching one first attachment means (hook and loop fasteners 32 & 33 and 34 & 35), (ii) disposed along an inner portion of a lateral edge of the calf pad (See Figure 7, Col. 3 Lines 51 - 68 of Washick, “respective first and second hook and loop fastener webs 32 and 33 mounted to the cover shield first and second sides cooperative with web first and second side hook and loop fastener strips 34 and 35 mounted to the web first and second sides 12 and 13”), and (iii) attached to at least one portion of the calf pad (29) (See Figure 7, Col. 3 Lines 51 - 68 of Washick); and a second fastening surface: (i) for attaching the calf pad to the shin guard (See Figure 7, Col. 3 Lines 43 - 50 of Washick, teaching a first and second strap as a second attachment means (22 & 23), (ii) being a smooth fastening surface (See Figure 7 of Washick, Washick teaches wherein calf pad and shin guards comprise a smooth fastening surface (hook and loop 32 & 33), wherein the fastening surface does not present hard, cutting, scratching or otherwise harming or uncomfortable finishing.  The disclosure defines a smooth fastening surface as being used when the use of a hook and loop mechanism is used (para. 43)); (iii) attached to at least one portion of the shin guard (See Figure 7 of Washick), and (iv) covered by the calf pad when the calf pad is attached to the shin guard (See Figure 7 of Washick); wherein the calf pad is detachably attached to the shin guard via the first fastening surface and the second fastening surface (See Figure 7 of Washick); and wherein the first fastening surface is disposed along an inner portion of a lateral edge of the calf pad (See Annotated Figure 7 of Washick, teaching the first fastening surface is disposed along an inner portion of a lateral edge of the calf pad (29)).
Although Washick teaches a calf pad, Washick is silent to the calf pad (29), wherein the first fastening surface is disposed along an inner portion of a lateral edge of the calf pad, and wherein a top edge of the calf pad is higher than a top edge of the shin guard when the calf pad is attached to the shin guard.

    PNG
    media_image1.png
    1020
    766
    media_image1.png
    Greyscale


Gerke teaches a calf pad, comprising a mesh of interconnected pads (See Figures 1 – 5 and Col. 2, Lines 26 - 28 of Gerke, teaching a calf pad comprising a mesh of interconnected pads that are held together (such as by a pliant sheathing layer (flexible belt having four vertical panels 22,and a vertical front panel 24 of Gerke) and wherein a top edge of the calf pad is higher than a top edge of the shin guard when the calf pad is attached to the shin guard.  (See Figures 1-3 of Gerke, teaching the calf pad (22) comprising a flexible belt having four vertical panels which can be configured by way of pliability to be higher than a top edge of the shin guard (12) when the calf pad is attached to the shin guard).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the padding of Washick, wherein a calf pad comprising a mesh of interconnected pads, and wherein a top edge of the calf pad is higher than a top edge of the shin guard when the calf pad is attached to the shin guard, as taught by Gerke, in order to provide the additional overlap protection and flexibility in the movement of the legs to the wearer of the article. 
This would simply be the combing prior art elements according to known methods to yield predictable results.  See: MPEP 2143.
Washick/Gerke are still silent in teaching the calf pad having an upper portion that is thicker than a lower portion and providing at least one-half inch of firm padding. 
However, Shepherd teaches protective articles for the leg and discloses having an upper portion that is thicker than a lower portion (See Paragraph 0016 & 0038-0040 of Shepherd, teaching wherein the padding material can have varying thickness within the protective article or an upper portion that is thicker than a lower portion) and providing at least one-half inch of firm padding (See Paragraph 0016 & 0038-0040 of Shepherd, teaching wherein the padding material can have varying thickness and density within the protective article).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the padding of Washick/Gerke, wherein a protective article has an upper portion that is thicker than a lower portion, and provides at least one-half inch of firm padding, as taught by Shepherd, in order to provide increased protection to the leg of the user while simultaneously providing flexibility in the movement of the legs to the wearer of the article. 
This would simply be the simple substitution prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Still Washick/Gerke/Shepherd are silent in teaching the pad having a Shore 00 hardness of between 45 and 60 along a vertical extent of at least 8 inches. 
However, Leighton teaches leg protection and discloses having a Shore 00 hardness of between 45 and 60 along a vertical extent of at least 8 inches (See Col. 1 Lines 60 - 68 & Col. 2, Lines 4 - 49 of Leighton, teaching providing at least one-half inch of firm padding having a Shore 00 hardness of between 45 and 60 along a vertical extent of at least 8 inches).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the padding of Washick/Gerke/Shepherd, wherein a protective article has a Shore 00 hardness of between 45 and 60 along a vertical extent of at least 8 inches, as taught by Leighton, in order to provide increased protection to the leg to cover the length of an adult male user while simultaneously providing excellent shock absorption to the wearer of the article.
This would simply be the combing prior art elements according to known methods to yield predictable results.  See: MPEP 2143.
As to Claim 16, Washick/Gerke/Shepherd/Leighton disclose the shin and calf guard of claim 12, further comprising: a leg sleeve (26)(See Col. 2, Lines 4-25 of Gerke); wherein the shin guard is attached to a first outer portion of a leg sleeve(10a)(See Col.1, Lines 9 – 14, of Washick); and wherein the calf pad is detachably attached to a second outer portion of the leg sleeve (See Figure 7 of Washick).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The pertinent prior art cited relates to garments with similar
features disclosed; however, the closest prior art to the claimed invention has been
used in the rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732